DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 10 fails to further limit the dust-collecting device in claim 1, instead it introduces a vacuum cleaner that is limited by the dust-collecting device in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, and 9-10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hyun et al. (US 2017/0319031), hereinafter Hyun.
Regarding Claim 1, Hyun discloses a separator (Fig. 3, item 110) configured to centrifugally separate dust and dirt by swirling dust-containing air, and a dust-collecting part (Fig. 3, item D1) configured to accumulate the dust and dirt separated by the separator, the dust-collecting device comprising: a cylindrical casing (Fig. 3, item 101) having an introduction port (Fig. 3, item 140a’) allowing the dust-containing air to be introduced inside; and a structure (Fig. 3, item 111) disposed inside the casing so as to allow swirling flow of the dust-containing air to be formed between the structure and an Fig. 3, item 180) spaced away from and facing the inner surface of the casing; and a projection part (Fig. 3, item 182) including, in a side of the dust-collecting part, a projection surface (Fig. 3, the top side of item 182) projecting outward from the side surface part, the projection surface including: a plurality of straightening parts (Fig. 5, item 182) formed spirally toward the dust- collecting part, from an upstream side to a downstream side of the swirling flow; and a connection part (Fig. 3, item 101a, para. [0115], “direction intersection the vane” is being interpreted by the examiner as being in contact with the vane).
  Regarding Claim 4, Hyun discloses straightening parts are formed so that upstream ends project from the side surface part gradually outward from a side of the introduction port toward the downstream side of the swirling flow (Fig. 5, marked by item 182 arrow and Fig. 8 marked by item 282 arrow, suggest the gradual introduction of the projection from the side surface and given that suggestion it would be obvious to design the projections that way).  
Regarding Claim 5, Hyun discloses projection surface is positioned in the side of the dust-collecting part with respect to the introduction port at a position facing the introduction port (Fig. 3, the top surface of item 182 is facing the introduction port).  
Regarding Claim 6, Hyun discloses projection surface is disposed so that an upstream end is positioned within a range no greater in length than a half a circumference of the swirling flow in the upstream side with respect to the introduction port (Fig. 3, the top surface of item 182 is only projecting a quarter of the distance compared to the distance to the introduction port).  
Regarding Claim 7, Hyun discloses the projection part is formed to have an opposite-side projection surface (Fig. 3, the bottom side of item 182) in a side of the separator opposite to the projection surface, and the opposite-side projection surface is formed so as to be inclined to the downstream side of the swirling flow outward at a position corresponding to the connection part (Fig. 3, the bottom side of item 182, the opposite-side is at an angle and meet this limitation since the claim does not define the angle as being a positive or negative to any reference point).  
Regarding Claim 9, Hyun discloses the structure includes a cylindrical ventilation part (Fig. 3, item 112) allowing to discharge the swirling flow, and the side surface part is formed in the side of the dust-collecting part with respect to the ventilation part (Fig. 3 the side surface part is located below the ventilation part and closer to the dust-collecting part).  
Regarding Claim 10, Hyun discloses a vacuum cleaner comprising the dust-collecting device (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun as applied to claim 1, in further view of Hyun et al. (US 2017/0296016), hereinafter Hyun2.
Regarding Claim 2, Hyun does not explicitly state or show an intermittent part between at least any adjacent two of the straightening parts.  However, Hyun2 teaches an intermittent part (Fig. 2, item 113) between at least any adjacent two of the straightening parts.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to remove some fins in Hyun to create a space as in Hyun2, because having a space between fins allows the compressor contacts the inner surface of the dust container allows the dust separated from the air to be introduced into the dust collecting part (para. 0063).
Regarding Claim 3, Hyun discloses the vanes are position facing the introduction port (Fig. 3).  Hyun as modified by Hyun2, could have the intermittent part place anywhere around the circumference of the enlarged part and thus the opening could be facing the introduction port above it (Fig. 2).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hyun as applied to claim 1, in further view of Lang (US 2009/0282791).
Regarding Claim 8, Hyun discloses a flange part projecting from an outer edge part of the projection part (Fig. 3, item 182, could be divided in half so that the inner circumference half is the projection part and the second half on the exterior is the outer edge).   
Hyun does not explicitly state or show the outer edge part projecting to the separator or up toward the top of the dust-collecting device where the motor is located.  Fig. 3, item 17).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the outer edge in Hyun to project upwards as in Lang, because having an outer edge that projects upwards to aid in the deposit of small dust deposits in the dust collecting bottom (para. [0005]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy B. Brady whose telephone number is           (571) 270-5176.  The examiner can normally be reached on Monday - Thursday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/TIMOTHY B BRADY/Examiner, Art Unit 3723                                                                                                                                                                                                        09/28/2021




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723